DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerley et al., (US 2013/0260436) in view of Anderson (vTI Agriculture and Forestry Research 1/2, 2008, 58, 19-28).
Regarding claims 1-3 and 16, Ackerley et al., teach a method of extraction DNA from a soil sample (paragraph 0535) comprising, lysing microbial cells in the sample (paragraph 0535), precipitating DNA to form a pellet (paragraph 0535), washing the precipitated DNA (paragraph 
Anderson teaches assessment of DNA of soil fungi wherein cellulase and chitinase (Glucanex) are mixed with the soil sample to lyse microbial cells (Lysis protocol II, page 22).  Anderson teaches that for soil samples, lytic enzymes should include chitinolytic and cellulolytic properties which contribute to larger yields of DNA (DNA yields with lysis protocol II, page 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ackerley et al., to lyse soil samples with cellulase and chitinase to increase the yield of DNA from the extraction as taught by Anderson.
Regarding claims 14 and 15, Ackerley et al., in view of Anderson teach soil samples at 250 grams, but do not explicitly teach soil ranging from 250 to 750 mg (paragraph 0535) and a 2 ml mixture of soil and water.  The Examiner is reading these limitations as a change in proportion which would have been obvious to one of ordinary skill in the art (MPEP 2144.04 IV A).  The Examiner contends that one of ordinary skill in the art would have found it obvious to reduce the amount of sample utilized in Ackerley et al., as a means of reducing the amount of reagents utilized in the extraction process.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ackerley et al., in view of Anderson wherein the amount of soil ranges from 250 to 750 mg, and the volume of soil and water is at 2 ml as changes in proportion require only routine skill in the art.
Regarding claim 17, Ackerley et al., teach precipitating with isopropanol (paragraph 0535).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerley et al., (US 2013/0260436) in view of Anderson (vTI Agriculture and Forestry Research 1/2, 2008, 58, 19-28) as applied to claim 1 above, and further in view of Yeates et al., (Biological Procedures online Vol. 1, No. 1, May 14, 1998).
Regarding claims 4 and 5, Ackerley et al., in view of Anderson do not teach ultrasonicating soil in an ice bath.
Yeates et al., teach a DNA extraction method wherein soil is mixed with an extraction buffer (sonication buffer, DNA extraction using sonication, page 41) and sonicated on ice with a 13mm probe (DNA extraction using sonication, page 41).  The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results which would have been obvious to one of ordinary skill in the art.  Reference to Yeates et al., clearly teach lysing cells in a soil sample by ultrasonication, thus one of ordinary skill in the art would have found it obvious to utilize ultrasonication as a suitable technique for cell lysis.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ackerley et al., in view of Anderson wherein ultrasonication is utilized for cell lysis as combining prior art elements according to known methods requires only routine skill in the art.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerley et al., (US 2013/0260436) in view of Anderson (vTI Agriculture and Forestry Research 1/2, 2008, 58, 19-28) in view of Yeates et al., (Biological Procedures online Vol. 1, No. 1, May 14, 1998) as applied to claim 4 above, and further in view of Connolly et al., (US 2014/0099646).
Regarding claims 6 and 7, Ackerkey et al., in view of Anderson, in view of Yeates et al., do not teach a sonicating program comprising pulses and rest at an amplitude ranging from 50 to 75%.
Connolly et al., teach a method for sample preparation wherein soil samples are sonicated using a pulsing program at an amplitude of 50% (paragraph 0220).  The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results which would have been obvious to one of ordinary skill in the art.  Reference to Connolly et al., clearly teach lysing cells in a soil sample with a sonication program at an amplitude of 50%, thus one of ordinary skill in the art would have found it obvious to utilize ultrasonication program of Connolly et al as a suitable technique for cell lysis.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ackerkey et al., in view of Anderson, in view of Yeates et al., in further view of Connolly et al., wherein an ultrasonication program is utilized at an amplitude of 50% as combining known methods to yield predictable results requires only routine skill in the art.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerley et al., (US 2013/0260436) in view of Anderson (vTI Agriculture and Forestry Research 1/2, 2008, 58, 19-28) in view of Yeates et al., (Biological Procedures online Vol. 1, No. 1, May 14, 1998) as applied to claim 4 above, and further in view of Lade et al., Springerplus 2014, 3:457).
Regarding claims 8-10, Ackerley et al., in view of Anderson in view of Yeates et al., do not teach adding CTAB pre-warmed to a temperature ranging from 50 to 65ºC.
Lade et al., teach a method of DNA extraction wherein the extraction buffer comprises CTAB warmed to a temperature ranging from 55 to 70ºC (Abstract, Results and Discussion page 4, Table 2).  The Examiner is reading this combination as optimization which would have been obvious to one of ordinary skill in the art (MPEP 2144.05 IIA).  The MPEP states that differences in temperature will not support patentability of subject matter encompassed by the prior art absent evidence showing the temperature to be critical (MPEP 2144.05 II A).  Reference to Lade et al., teach that it is advantageous to optimize parameters of the lysis buffer including temperature of the lysis buffer (Results and Discussion page 4, Table 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ackerley et al., in view of Anderson in view of Yeates et al., further in view of Lade et al., wherein CTAB is pre-warmed at a temperature ranging from 50 to 65ºC as optimization requires only routine skill in the art.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerley et al., (US 2013/0260436) in view of Anderson (vTI Agriculture and Forestry Research 1/2, 2008, 58, 19-28) as applied to claim 1 above, and further in view of Hua (US 6,576,457).
Regarding claims 11-13, Ackerley et al., in view of Anderson do not teach wet-sieving a soil prior to cell lysis.
Hua teaches a method of collecting spores from soil samples wherein the soil is wet-sieved prior to collection of the spores (column 6 lines 11-14, column 7 lines 63-65).  Hua also teaches mixing the soil with water to form a slurry (column 7 line 65 – column 7 line 10), and passing the slurry through sieves having different pore sizes (column 6 lines 11-14).  Hua teaches that it is advantageous to wet-sieve soil samples as a means of collecting spores completely free from microbial contamination (column 7 lines 59-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ackerley et al., in view of Anderson to wet-sieve the soil samples in order to remove microbial contamination as taught by Hua.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerley et al., (US 2013/0260436) in view of Anderson (vTI Agriculture and Forestry Research 1/2, 2008, 58, 19-28) as applied to claim 17 above, and further in view of Lade et al., Springerplus 2014, 3:457).
Regarding claims 18-20, Ackerley et al., in view of Anderson do not teach isopropanol at a temperature of -20ºC, incubation in isopropanol at least 2 hours, and centrifuging at 2500 x g for 7 to 10 minutes.
Lade et al., teach a method of DNA extraction wherein DNA is precipitated with ice cold isopropanol and centrifuged at 12,000 g (DNA extraction protocol, pages 2-3).  The Examiner is reading the claim limitations as optimization which would have been obvious to one of ordinary skill in the art (MPEP 2144.05 II A).  The MPE states that where the general conditions of a claim are taught by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II A).  The Examiner contends that one of ordinary skill in the art would have been motivated to discover the optimum ranges of temperature of isopropanol, and the force and time of centrifugation based on the nature of the sample, and the yield of DNA expected from the sample.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ackerley et al., in view of Anderson in further view of Lade et al., wherein isopropanol is at -20ºC and centrifugation is at 2500 g for 7 to 10 minutes as optimization requires only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797